 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   ILDEFONSO HERRERA,                 )    NO. ED CV 14-1340-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )    OPINION AND ORDER RE: “COUNSEL’S
                                        )
14   NANCY A. BERRYHILL, Acting         )    MOTION FOR ATTORNEY FEES
     Commissioner of Social Security,   )
15                                      )    PURSUANT TO 42 U.S.C. SECTION
                    Defendant.          )
16   ___________________________________)    406(b)”

17

18         On December 3, 2018, counsel for Plaintiff filed a “Motion for

19   Attorney Fees Pursuant to 42 U.S.C. 406(b)” (“the Motion”).    On

20   December 20, 2018, Defendant filed a Response to the Motion.   On

21   December 21, 2018, Plaintiff filed a “Motion for Attorney Fess [sic]

22   of Bill LaTour that I Disagree With,” which the Court construes as

23   Plaintiff’s opposition to the Motion.    The Court has taken the Motion

24   under submission without oral argument.

25   ///

26   ///

27   ///

28   ///
 1                                    BACKGROUND

 2

 3        The Court previously remanded this matter to the Commissioner for

 4   further administrative action.    The Commissioner subsequently awarded

 5   benefits to Plaintiff, and the Commissioner withheld some of these

 6   benefits for the payment of attorneys fees.      Although counsel for

 7   Plaintiff received notice of this award and withholding no later than

 8   September 16, 2016 (see Ex. 10 to Motion), counsel did not file the

 9   Motion until more than two years later.       The Motion seeks attorneys

10   fees under section 406(b) in the amount of $21,646.00.

11

12        Counsel represented Plaintiff under contingent fee agreements

13   providing for fees in the amount of 25 percent of past-due benefits

14   for work done before the Commissioner and separate fees in the amount

15   of 25 percent of past-due benefits for work done before the Court

16   (Exhs. 1B and 4 to Motion).   Counsel already has been awarded

17   $6,000.00 under section 406(a) for work done before the Commissioner.

18   Counsel also already has been awarded $3,400.00 in fees paid by the

19   Government under the Equal Access to Justice Act (“EAJA”).

20

21                                 APPLICABLE LAW

22

23        Section 406(b)(1) of Title 42 provides:

24

25        Whenever a court renders a judgment favorable to a claimant

26        . . . who was represented before the court by an attorney,

27        the court may determine and allow as part of its judgment a

28        reasonable fee for such representation, not in excess of

                                          2
 1        25 percent of the total of the past-due benefits to which

 2        the claimant is entitled. . . .    In case of any such

 3        judgment, no other fee may be payable . . . for such

 4        representation except as provided in this paragraph.      42

 5        U.S.C. § 406(b)(1)(A).

 6

 7   Id.; see also Crawford v. Astrue, 586 F.3d 1142, 1144 n.3, 1147 (9th

 8   Cir. 2009) (noting that section 406(b) fees are paid by the claimant

 9   out of past-due benefits and that a court-awarded fee is the “only

10   way” a successful attorney may recover fees for work performed before

11   the district court; where a district court awards fees under the EAJA,

12   the claimant’s attorney must refund to the claimant the amount of the

13   smaller fee) (citations and quotations omitted).

14

15        According to the United States Supreme Court, section 406(b)

16

17        does not displace contingent-fee agreements as the primary

18        means by which fees are set for successfully representing

19        Social Security benefits claimants in court.    Rather,

20        § 406(b) calls for court review of such arrangements as an

21        independent check, to assure that they yield reasonable

22        results in particular cases.    Congress has provided one

23        boundary line:   Agreements are unenforceable to the extent

24        that they provide for fees exceeding 25 percent of the past-

25        due benefits.    Within this 25 percent boundary . . . the

26        attorney for the successful claimant must show that the fee

27        sought is reasonable for the services rendered.    Gisbrecht

28        v. Barnhart, 535 U.S. 789, 807 (2002) (citations omitted)

                                         3
 1        (“Gisbrecht”).

 2

 3        The hours spent by counsel representing the claimant and

 4   counsel’s “normal hourly billing charge for noncontingent-fee cases”

 5   may aid “the court’s assessment of the reasonableness of the fee

 6   yielded by the fee agreement.”   Id. at 808.   The Court appropriately

 7   may reduce counsel’s recovery

 8

 9        based on the character of the representation and the results

10        the representative achieved.   If the attorney is responsible

11        for delay, for example, a reduction is in order so that the

12        attorney will not profit from the accumulation of benefits

13        during the pendency of the case in court.   If the benefits

14        are large in comparison to the amount of time counsel spent

15        on the case, a downward adjustment is similarly in order.

16

17   Id. (citations omitted).

18

19        Section 406(b) does not specify a time limit within which counsel

20   must file a motion for attorneys fees.   The judgment in Plaintiff’s

21   case, like other sentence four1/ remand judgments, did not (and could

22   not) address the issue of attorneys fees.   At the time a court remands

23   a case for further administrative proceedings, there ordinarily has

24   been no determination that the claimant is entitled to past-due

25
     1/
26        See 42 U.S.C. § 405(g) (“sentence four” states that “[t]he court
     shall have power to enter, upon the pleadings and transcript of the
27   record, a judgment affirming, modifying, or reversing the decision of
     the Commissioner of Social Security, with or without remanding the
28   cause for a rehearing.”).

                                         4
 1   benefits from which any section 406(b) fees would be paid.   Such a

 2   determination usually occurs, if at all, only when the further

 3   administrative proceedings later culminate in a Notice of Award of

 4   past-due benefits.   Accordingly, the common practice in this district

 5   has been for counsel to file a motion for section 406(b) fees at some

 6   indeterminate time after counsel has received a Notice of Award.

 7

 8         The Ninth Circuit has not addressed the timeliness of section

 9   406(b) motions.    Some Circuit courts addressing this issue have

10   applied Federal Rule of Civil Procedure 54(d)(2) to find that the

11   motion generally must be made within 14 days after the entry of

12   judgment.   See, e.g., Pierce v. Barnhart, 440 F.3d 657, 663-64 (5th

13   Cir. 2006); Bergen v. Commissioner of Social Sec., 454 F.3d 1273, 1277

14   (11th Cir. 2006); see also Walker v. Astrue, 593 F.3d 274, 276, 279-80

15   (3d Cir. 2010) (construing Rule 54 to permit the 14 day deadline to be

16   equitably tolled until notification of the Notice of Award, thereby

17   “prevent[ing] the absurd outcome inherent in applying a deadline that

18   cannot be met”).   By contrast, the Tenth Circuit has applied Federal

19   Rule of Civil Procedure 60(b)(6) to find that the motion may be made

20   at any “reasonable time” after receipt of the Notice of Award.      See

21   McGraw v. Barnhart, 450 F.3d 493, 504-05 (10th Cir. 2006) (appearing

22   to deem the 14-day deadline under Rule 54 impractical and relying

23   instead on Rule 60 as a “grand reservoir of equitable power”); see

24   also Smith v. Bowen, 815 F.2d 1152, 1156 (7th Cir. 1987) (per curiam)

25   (applying “reasonable time” standard before Rule 54 was amended to

26   prescribe a 14-day deadline).

27   ///

28   ///

                                         5
 1        The District of Oregon has adopted a local rule specifying a time

 2   limit of 60 days from the receipt of the Notice of Award, absent a

 3   showing of good cause for further delay.      See D. Or. L.R. 4000-8; Keen

 4   v. Commissioner Social Security Admin., 2015 WL 5354363 (D. Or.

 5   Sept. 9, 2015); see generally Matthew Albanese, Essay, Reasonably

 6   Untimely: The Difficulty of Knowing When to File a Claim for

 7   Attorney’s Fees in Social Security Disability Cases, And an

 8   Administrative Solution, 78 Geo. Wash. L. Rev. 1014 (2010) (suggesting

 9   that a local rule provides the best vehicle to address timeliness).

10

11        Courts in the Northern District of California have adopted the

12   Tenth Circuit’s “reasonable time” standard.      See Scharlatt v. Astrue,

13   2008 WL 5000531 (N.D. Cal. Nov. 21, 2008) (approving year and a half

14   delay as reasonable where counsel claimed that his practice was to

15   rely on a “closeout notice” from the Commissioner before filing a

16   petition for attorneys fees, and no such notice had been provided;

17   also stating, however, that the Court “would not likely be persuaded

18   by this excuse for a similar oversight” in the future); see also Zutis

19   v. Colvin, 2015 WL 3766811 (N.D. Cal. June 16, 2015) (finding “slight”

20   delay of seven months reasonable where the delay had not affected the

21   claimant or caused any undue burden); Sizelove v. Astrue, 2012 WL

22   3672393 (N.D. Cal. Aug. 24, 2012) (finding almost two year delay

23   “reasonable” where counsel explained that the delay was due to the

24   departure of the calendaring staff from his firm and the subsequent

25   loss of the documents related to the claimant’s case).      In Scharlatt,

26   the court reduced the fee awarded to counsel, finding that counsel’s

27   delay had prejudiced the claimant.       See Scharlatt v. Astrue, 2008 WL

28   5000531 at *6 (awarding fee reduced by an amount equal to the interest

                                          6
 1   on the remaining money owed to the claimant, beginning 60 days after

 2   the date of the Notice of Award and continuing through the date

 3   counsel filed the fee motion).

 4

 5                                    DISCUSSION

 6

 7        Apart from the timeliness issue, discussed further infra, the

 8   Court finds that a fee award would be appropriate in the present case.

 9   The fee sought does not exceed the agreed-upon 25 percent of past-due

10   benefits.   Neither “the character of the representation” nor “the

11   results the representative achieved” suggest the unreasonableness of

12   the fee sought.   Plaintiff’s counsel was not responsible for any

13   significant delay in securing an award of past-due benefits.    Because

14   the present case is legally indistinguishable from Crawford v. Astrue,

15   586 F.3d 1142 (9th Cir. 2009), this Court is unable to find that a

16   comparison of the benefits secured and the time Plaintiff’s counsel

17   spent on the matter suggests the unreasonableness of the fee sought.

18   Therefore, the Court concludes that “the fee sought is reasonable for

19   the services rendered,” within the meaning of Gisbrecht.

20

21        Contrary to the apparent argument in Plaintiff’s opposition, the

22   payment to counsel of $6,000.00 in fees under section 406(a) does not

23   affect counsel’s entitlement to fees under section 406(b).   See

24   Culbertson v. Berryhill, 2019 WL 122163 (U.S. Jan. 8, 2019); see also

25   Ex. 4 to Motion at paragraph 2 (agreement signed by Plaintiff

26   explaining that separate fees potentially would be owing for attorney

27   work done before the Commissioner and attorney work done before the

28   Court).   Nor is counsel’s entitlement affected by any of the other

                                          7
 1   matters discussed in the opposition.    In particular, counsel’s alleged

 2   failure to perform additional work does not disentitle counsel from

 3   receiving agreed-upon fees for the work counsel did perform.

 4

 5        Plaintiff has not specifically objected to the Motion on the

 6   ground of alleged untimeliness.   Defendant references the timeliness

 7   issue, but may lack standing to raise a timelessness objection.

 8   Defendant’s limited role in section 406(b) issues as contemplated in

 9   Gisbrecht may not extend to the assertion of strictly technical,

10   procedural objections a claimant chooses not to raise -- objections

11   essentially unrelated to the fairness of the distribution.    See

12   Gisbrecht, 535 U.S. at 798 n.6 (describing the Commissioner’s role as

13   a “trustee,” citing with approval Lewis v. Secretary, 707 F.2d 246,

14   248 (6th Cir. 1983) (Commissioner “retains an interest in the fair

15   distribution of monies withheld for attorney’s fees”) (citations and

16   quotations omitted)); but see Reer v. Astrue, 2010 WL 2927255, at *2

17   (D. Me. July 20, 2010), aff’d, 2010 WL 3168266 (D. Me. Aug. 10, 2010)

18   (“it is entirely appropriate for the Commissioner or the court to

19   raise, and for the court to consider, whether a section 406(b) fee

20   petition has been timely filed”).

21

22        Under the circumstances presented, this Court has decided to

23   consider the timeliness of the Motion sua sponte, if not at the

24   invitation of Defendant.   After due consideration, the Court finds

25   insufficient cause to deny the Motion in whole as untimely.    The Court

26   so finds in light of the contingent fee agreement, the lack of any

27   controlling Ninth Circuit authority, the lack of any applicable local

28   rule, the conflicting, unconvincing case authority in other

                                         8
 1   jurisdictions, and, most significantly, considerations of fairness and

 2   equity.   There has been no prejudice to the Government from the delays

 3   by Plaintiff’s counsel.   Nor does it appear that Plaintiff’s counsel

 4   has benefitted from the delays.   (To the contrary, the delays have

 5   denied counsel the benefit of receiving section 406(b) fees sooner).

 6   It does appear that counsel’s delays have caused Plaintiff some slight

 7   prejudice.   If counsel had filed the Motion sooner, Plaintiff would

 8   have received the $3,400.00 reimbursement of EAJA fees sooner.

 9   However, this slight prejudice can be remedied through a slight

10   reduction in the award.   Remediable prejudice does not equitably

11   justify the complete denial of fees.    Complete denial would upset the

12   reasonable expectations of the parties to the contingent fee agreement

13   and would represent an undeserved windfall to Plaintiff, as well as a

14   correspondingly undeserved loss to counsel.   This Court has the

15   authority and the discretion to establish by “court order” the

16   timeliness of the present Motion.   See Fed. R. Civ. P. 54(d)(2)(B)

17   (14-day deadline applies “[u]nless a statute or court order provides

18   otherwise”) (emphasis added); accord, Pierce v. Barnhart, 440 F.3d at

19   664 (district court’s provision of essentially “no time limitations”

20   for particular section 406(b) motion “was well within the court’s

21   discretion under Rule 54(d)”).    Accordingly, the Court finds that the

22   fee award should be reduced only by interest on $3,400.00, calculated

23   at the statutory rate (see 28 U.S.C. § 1961) from September 30, 2016

24   (14 days after counsel reportedly received the Notice of Award)

25   through December 3, 2018 (the date counsel filed the Motion).    Thus,

26   section 406(b) fees will be awarded in the amount of $21,646.00 (what

27   remains of the withholding), less the interest now owing to Plaintiff.

28   ///

                                         9
 1                                     ORDER

 2

 3        For the reasons discussed above, the Motion is timely, and

 4   section 406(b) fees are awarded in the amount of $21,646.00, less

 5   interest on $3,400.00 calculated at the statutory rate from

 6   September 30, 2016 through December 3, 2018.   The Commissioner shall

 7   pay this amount to counsel (with the remainder to be paid to

 8   Plaintiff) from the funds still withheld by the Commissioner from

 9   Plaintiff’s benefits.2/   Counsel promptly shall reimburse Plaintiff in

10   the amount of $3,400.00, previously paid by the Government under the

11   EAJA.

12

13        IT IS SO ORDERED.

14

15             DATED: January 10, 2019.

16

17
                                                   /s/
18                                           CHARLES F. EICK
                                     UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25   2/
          This Court need not (and cannot) address hypothetical issues
26   regarding whether and how a claimant’s attorney may recover fees when,
     because of the attorney’s delays, the Commissioner no longer retains
27   any withheld funds. Such issues are beyond the scope of the Motion
     and fail to satisfy the “case or controversy” jurisdictional
28   requirement. See 28 U.S. Const. art. III, § 2.

                                          10
